{¶ 25} I concur with the analysis and disposition of this case by the majority. I write separately only to point out that, although the Ohio Supreme Court in Hartford Casualty Insurance Company v. Easley
(1991), 62 Ohio St. 3d 332 does discuss the matters set out in Judge Gwin's opinion, the ultimate ruling was that a genuine issue of material fact existed as to whether the insurer received notice of the underinsurance claim before the release of the tortfeasor was executed by the driver, and that this genuine issue of material fact precluded summary judgment in favor of the insurer. The Ohio Supreme Court did not ultimately decide that the driver did not have to notify the owner's underinsurance carrier.